Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

§ 112(f) interpretation despite the absence of “means.”
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a placing module”, “a determining module”, “a filling module”, and “a removing module” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
	Claims 3-4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed non-volatile computer storage medium includes embodiments to be a signal or carrier wave.  In particular, specifying that a computer storage medium “non-volatile” does not exclude signal embodiments per se.  For example, the storage of data encoding within a transmitted signal remains even if the power is turned off at the transmitter from a computer after the signal has been transmitted.  Thus, specifying non-volatile does not make this claim statutory because the stored data remains in the wireless signal after it has been transmitted (even if that transmitter or computer has its power turned off after transmission).  
	Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. This 35 USC 101 rejection may be overcome in the next response by indicating in the claim language that the computer storage medium is a "non-transitory" type of computer storage medium.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Video Titled “How To Use The Structure Blocks In Minecraft 1.10”, Published in 2016, available for viewing at: https://www.youtube.com/watch?v=3KqKpnuH00A (herein referred to as “SB_Video”).

As per claim 1, SB_Video teaches the claimed:
1. A method for combining models in a virtual scene, wherein the method comprises:
placing a first model into a second model (Please see in the SB_Video in the screenshots at 3:53 and 4:04 where a forge building (a first model) is saved in a structure block.  Later on, as shown in the screenshots at 6:34 and 6:39, the forge building (first model) is placed into the surrounding ground terrain (a second model).  Also, please see the SB_Video from 6:24 to 6:50 where the narrator says “Go to load … and lets see what that looks like.  So it’s going to put it into the ground here”);
determining a filling space and a removing space of the first model (Please see the SB_Video from 5:05 to 7:20.  In particular, the video explains that regular blocks that make up the forge building structure such as stone and woods walls or floor blocks within structure define a “removing space”.  The “removing space” is also made up of regular air blocks contained in the forge building structure.  This passage of the SB_Video also shows that the void blocks define a “filling space”); 
filling an overlapping space between the first model and the second model with the second model (In the SB_Video from 6:20 to 8:20 where an overlapping space between the first model (forge building) and the second model (ground terrain) is defined when the forge building is loaded into the ground using the structure block and blocks are filled in for the overlapping space), and filling the filling space of the first model with the second model (Please see the video from 7:00 to 7:20 where the narrator says “So that you can see that dirt has filled in a lot of this furnace of this … umm … forge and that is because I made all of this inside of here void blocks which allows it to paste within the dirt itself.  So, it would be a really cool idea to bury something”.
Thus, some of the air space (filling space) of the first model (forge) is filled with the second model (dirt from the ground terrain)); and
removing the second model with which the removing space of the first model is filled (Please see the video from 7:21 to 7:40 where the narrator says “So what is interesting is that inside of here, I didn’t add void blocks so that is why it is not encased in dirt like the rest of the build”.
Thus, portions of the second model (ground terrain and dirt) are removed with which the removing space (regular air space) of the first model (forge building) is filled (i.e. filled with regular air instead of dirt).  Also, dirt is removed from the second model (ground terrain) when the stone/wood blocks making up the walls/floor/ceiling the forge building are placed underground as well), 

wherein when the overlapping space between the first model and the second model is filled with the second model (As shown in the screenshots at 6:34 and 6:39, overlapping space between the first model and the second model is filled with the second model is performed when a part or all of the forge building (first model) is placed into the surrounding ground terrain (a second model).  Also, please see the SB_Video from 6:24 to 6:50 where the narrator says “Go to load … and lets see what that looks like.  So it’s going to put it into the ground here”, and the filling space of the first model is filled with the second model (Please see the video from 7:00 to 7:20 where the narrator says “So that you can see that dirt has filled in a lot of this furnace of this umm forge and that is because I made all of this inside of here void blocks which allows it to paste within the dirt itself.  So it would be a really cool idea to bury something”.  Thus, air space (filling space) of the first model (forge) is filled with the second model (dirt from the ground terrain)), 

SB_Video alone does not explicitly teach the remaining claim limitation.
However, SB_Video suggests the claimed:
the removing space of the first model is filled with the second model (This is suggested later on in the video at 11:00 to 12:30 in the video where a forge building (a first model) is loaded with its structural integrity degraded using the structure block.  Around 11:50 in the video the narrator explains that loading the structure can be used with a “Structure Integrity and Seed” command in the user interface.  The first field in the “Structure Integrity and Seed” field defines the percent of the first model (the forge building) that will load into the world.  Also, please see the screenshot at 11:52.  
The narrator in the SB_Video at 11:34 to 12:00 recites “So the structural integrity, this can be from 1 to 0 or anywhere in between.  So if we set this at 0.5, what it’s going to do is only copy in 0.5 of the full structure and you can use that to make a structure look decayed, make it look broken”.
The screenshot at 12:08 in the SB_Video shows an example where the “Structure Integrity and Seed” first field was set to 0.75 and thus only 75% of the structure loaded.  
Thus, when “Structure Integrity and Seed” field is set to a low value (below 1.0), portions of the “removing space” (regular wood/stone blocks making up the wall or floor) of the first model are degraded and thus are also filled with the second model when the forge building (first model) is placed within the second model (ground terrain) as is shown earlier in the video in the screenshot at 6:39.
Thus, SB_Video is modified to teach the claimed feature when this “Structure Integrity and Seed” field is set to a low value to degrade some of the “removing space” (regular wood/stone blocks making up the wall or floor) while the forge structure is also placed under the ground terrain.  This results in dirt (the second model) filling in at least a portion of the “removing space” (regular wood/stone blocks making up the wall or floor of the forge).  This is modification is obvious to perform because it helps created a decayed or broken look (according to the narrator in the SB_Video at 11:34 to 12:00).
Please note that in this instance, the claimed “the removing space of the first model is filled with the second model” is being interpreted to mean that at least a portion of “the removing space” is filled with the second model but not necessarily all of “the removing space” is filled with the second model.  It is noted that the claim language does not explicitly require the entirety of “the removing space” is filled with the second model.  The claim language is silent with regards to the exactly amount of “the removing space” which is filled with the second model).

As per claim 2, SB_Video teaches the claimed:
2. The method according to claim 1, wherein the filling space of the first model is determined by receiving a user instruction (Please see the SB_Video from 5:15 to 6:20 and the screenshots of the SB_Video from 5:47 and 6:07 where the user gives instructions by placing structure void blocks along given portions of the forge structure (first model).  This affects the size of the filling space, e.g. it allows dirt to fill these void blocks when the forge building (first model) is placed within the second model (ground terrain), e.g. please see the SB_Video from 6:20 to 7:20).

As per claim 5, SB_Video teaches the claimed:
5. The method according to claim 1, wherein the removing space of the first model is determined by receiving a user instruction (The removing space is also determined by user instruction.  For example, in the SB_Video from 5:15 to 6:20 and the screenshots of the SB_Video from 5:47 and 6:07 show where the user gives instructions by placing structure void blocks along given portions of the forge structure (first model).
	The empty air spaces with the larger sized wire frame cubes in this portion of the video represent part of the “removing space”.  Place structure void blocks reduces the size of these wire frame cubes and converts that given block away from the “removing space” and into the “filling space”.  Thus, the overall “removing space“ is determined by user instruction of which blocks the user chooses to or does not choose to convert from regular air blocks (“removing space”) into void structure blocks (“filling space”).  Also please see in the SB_Video from 7:20 to 7:33 where the narrator explains that the portions of the forge building that did not receive void blocks (thus user instruction) become part of the “removing space” rather than the “filling space”).

As per claim 6, SB_Video teaches the claimed:
6. The method according to claim 1, wherein the first model comprises a reference surface, and the first model is located on one side or both sides of the reference surface (Please see the screen shot in 3:53 in the SB_Video where the flat bottom surface of the forge structure (first model) corresponds to the claimed “reference surface”); and vertical line segments are respectively made from one or more points on the first model to the reference surface (Please see the screen shot in 3:53 in the SB_Video where vertical lines are made when the bounding box is defined around the forge building structure.  These vertical lines are made from points on walls or roof of the first model to the reference surface.  Also, please see an example from 8:30 to 9:30 in the SB_Video where corner blocks are placed and these corner blocks later make vertical line segments that help define the wireframe of the bounding box around the forge building), and the removing space of the first model is determined by one or more of the vertical line segments and the reference surface (This occurs because the removing space within the forge structure when it is placed underground is determined in part by the vertical line segments that define bounding box around the structure block that is defining the forge building.  For example, they help define the spatial area in which the “removing space” is defined within when the forge building is placed underground in the video at 6:39).


As per claim 8, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system used by the narrator in the SB_Video would have to have some type of computer hardware or circuitry modules present within its own system in order to function and run interactively on a computer or gaming system as shown in the video.

As per claims 9 and 10, these claims are similar in scope to limitations recited in claim 1, and thus are rejected under the same rationale.  The system used by the narrator in the SB_Video would have to have some type of processor and computer storage medium present in order to interactively run the software on a computer or gaming system as shown in the video.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brochu (Pub No. US 2019/0147649 A1): Figures 2 and 3a-d show one object model being placed inside another object model and the filling of material in the overlapping region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F HAJNIK whose telephone number is (571) 272-7642. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699